Citation Nr: 1614923	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 26, 2005, for the award of service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to June 1990, and from November 1990 to May 1991.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2011, the Veteran presented testimony before the undersigned.  A copy of the hearing transcript has been associated with the record.

In May 2011 and July 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  PTSD was not manifested at any point during the appeal period by total impairment in occupational and social functioning. 

2.  The Veteran separated from the active service in May 1991.

3.  On March 5, 2001, the Veteran first raised a claim of entitlement to service connection for PTSD.
4.  The RO denied the claim of entitlement to service connection for PTSD in a rating decision dated in June 2003; this decision was not appealed and became final.

5.  On September 26, 2005, the Veteran submitted treatment records that the RO construed as a claim to reopen the previously denied claim of entitlement to service connection for PTSD.

5.  The Veteran's service treatment records (STRs) were received in April 2004.

6.  The record shows that the Veteran has been diagnosed with PTSD since she filed her original service connection claim on March 5, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for an effective date of March 5, 2001, for service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2015); Vigil v. Peake, 22 Vet. App. 63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The claims for a higher initial disability rating for PTSD and an earlier effective date arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's STRs, VA treatment records, and private treatment records have been associated with the record.  She has not identified any outstanding records that are available and relevant to the claims being decided herein. 

The Veteran was also afforded VA examinations in connection with her claim for a higher initial disability evaluation in July 2006 and January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully address the rating criteria that are relevant to rating the disability in this case.  
In March 2011, the Veteran testified at a Board hearing.  Neither the Veteran nor her representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

In May 2011 and July 2015, the Board remanded the Veteran's claims to obtain outstanding treatment records and afford the Veteran a VA examination.  As the indicated actions have been completed, the Board finds that the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the Veteran's PTSD has not significantly changed and will result in a uniform rating for the entire appeal period.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a December 2006 rating decision, the Veteran was granted service connection for PTSD and assigned a 50 percent evaluation under Diagnostic Code 9411, effective December 2005.  Subsequently, in a March 2008 rating decision, the RO granted a 70 percent evaluation for PTSD, effective September 26, 2005.

A 70 percent evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. 4.130, Diagnostic Code 9411.

A 100 percent evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In April 2005, the Veteran underwent a psychological evaluation by Dr. D.M., her private physician.  At the time of the evaluation, the Veteran was living with her mother, husband and three children.  She got along with all of them "very well."  She indicated that she had two close friends outside of her family.  During a typical day, the Veteran took her children to school, walked the dog, and performed household chores.  In the evening she helped her children with their homework and spent time with the family.  She was depressed from "mourning the loss of her ability to work and to have a pain-free life."  She complained that she withdrew from others and had less interest in doing things.  Dr. D.M. diagnosed depressive disorder secondary to physical complaints and obsessive-compulsive tendencies.  He assigned a GAF score of 55.

In November 2005, the Veteran underwent a private psychosocial assessment and employability evaluation from Dr. E.T.  She endorsed symptoms of difficulty sleeping.  She had waves of intrusive and involuntary thoughts regarding her military experience.  She became extremely upset around places, people, and events that reminded her of the military.  Since returning from service, she felt emotionally numb and had difficulty trusting others.  Dr. E.T. indicated that the Veteran had severe social, personal, and occupational impairment that resulted from:  difficulty concentrating; generalized anxiety with waves of panic attacks; short and long term memory loss; flashbacks and intrusive thoughts; insomnia; overwhelming feelings of anger and sorrow with crying spells; withdrawn and isolative; and, bouts of severe depression.  She assigned a GAF score of 42.

In July 2006, the Veteran was afforded a VA examination to determine the nature and etiology of her PTSD.  The Veteran endorsed intrusive thoughts, flashbacks, difficulty sleeping, hypervigilance, anger, and panic attacks several times per week.  At the examination, the Veteran was alert and oriented.  She was anxious.  She denied suicidal and homicidal ideations.  The Veteran indicated that she did not shower every day, but always took her medication.  The VA examiner assigned a GAF score of 50.

In January 2014, the Veteran was afforded another VA examination to determine the current severity of her service-connected PTSD.  The Veteran stated that she lived with her husband and children.  Her in-laws lived near her and she had a small network of good friends.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and intermittent inability to perform the activities of daily living including the maintenance of minimal personal hygiene.  She presented on time for her examination.  She was appropriately groomed, alert and fully oriented, and there was mild psychomotor agitation.  Her thought processes were generally organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  She denied current suicidal or homicidal ideation.  The VA examiner found that the Veteran no longer met the diagnostic criteria for PTSD.  He diagnosed the Veteran with depressive disorder due to chronic pain.  The VA examiner was unable to differentiate the symptoms attributable to each mental disorder.  He indicated that the Veteran's mental health disorders were productive of total occupational and social impairment.

The Board has also reviewed the Veteran's VA treatment records.  The following is a brief summary of the VA psychiatric treatment notes that are of record. 

A July 2006 VA psychology note showed that the Veteran was feeling stressed and easily annoyed with her family.  Her sleeping had improved, but she was still depressed and anxious.  There was no evidence of psychosis.  The Veteran's mental status was oriented and unremarkable.

A October 2007 VA psychiatry note showed that the Veteran was involved in a volunteer program with grade school children.  Her cognitive function and memory were intact.  She was assigned a GAF score of 65.

A February 2008 VA treatment note indicated that the Veteran had nightmares.  However, her overall functioning was high and she was planning on starting a business.  Her mental status was oriented and unremarkable.  She was assigned a GAF score of 70.

In September 2009, the Veteran was seen with complaints of PTSD, chronic pain, and a sleep disorder.  Her appearance was neat and causal.  She was cooperative and calm.  Her attention, judgment, and insight were good.  Her reliability was very good.  She reported relationships with her husband, children, parents, and brother.

A VA treatment noted dated in November 2009 reflects complaints of increased depression.  The Veteran indicated that she would go a few days without brushing her teeth.  She reported that her depression became more severe after she was notified that she was denied a 100 percent evaluation for PTSD.  The Veteran felt that she was "punished" for not being suicidal or being able to take care of herself.  She recently had a blow-up with her husband regarding whether he was really going back to school.

In March 2010, the Veteran requested a service animal for emotional support.  She denied anxiety, panic, excessive shyness, obsessions, or compulsions.  She was alert and oriented.  There was no evidence of psychosis.

An August 2014 VA social work outpatient note showed that the Veteran resigned from the board of her volunteer organization.  She was hurt and angry with the way the situation was handled.  She was assigned a GAF score of 55.

In June 2015, the Veteran stated that she was very busy taking care of both of her in-laws.  Her relationship with her husband was good.  She was assigned a GAF score of 57.

As discussed above, a 100 percent rating contemplates total occupational and social impairment.  See Sellers, supra; see Mauerhan supra.  Although she has significant impairment in most areas of occupational and social functioning, the Veteran is not totally impaired.  The Veteran has had active relationships with her family members, friends, and has volunteered in her community.  The Veteran's GAF scores throughout the appeal ranging from 42 to 70, which represents mild to serious symptoms, also do not support a 100 percent disability rating.  Furthermore, the Veteran's PTSD has not been productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  The January 2015 VA examiner found that the Veteran's psychiatric disorders were productive of total occupational and social impairment.  However, this conclusion is contradicted by his own examination report, which shows the Veteran has close friends and relationships with members of her family.  Furthermore, the Veteran's VA treatment notes show that she has maintained social relationships throughout the appeal period and contributed significantly to her household by caring for her children, in-laws, and performing daily chores.

Therefore, the Board finds a preponderance of the evidence is against the Veteran's claim, and a 100 percent disability evaluation for PTSD is not warranted.  38 C.F.R. 4.130, Diagnostic Code 9411.

Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's psychiatric disability results in social and occupational impairment.  This is precisely the schedular criteria under which this disability is rated.  There is no indication of any factor outside the rating schedule. 

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

III.  Earlier Effective Date 

The Veteran seeks an effective date earlier than September 26, 2005, for the grant of service connection for PTSD.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later, will be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

Initially, the Board notes that the Veteran separated from the active service in June 1990.  It is not in dispute that she did not raise a claim of entitlement to service connection for a psychiatric disorder within one year of discharge.  Therefore, assignment of an effective date back to the day following the date of discharge from active service is not possible.

The RO received the Veteran's original claim for service connection for PTSD on March 5, 2001.  In June 2003, the RO denied the Veteran's claim and informed her that efforts to obtain her service treatment records were unsuccessful.  The Veteran did not appeal the  rating decision and it became final.  See generally 38 U.S.C.A. 
§ 7105. 

New and relevant service treatment records were received from the service department in April 2004.  On September 26, 2005, the Veteran submitted post-service treatment records that indicated treatment for PTSD.  The RO construed this correspondence as a claim to reopen her previously denied claim of entitlement to service connection for PTSD.  

The service records received in April 2004 show that he Veteran worked as a surgical tech while she was deployed in Saudi Arabia.  In December 2006, the RO granted service connection for PTSD based, in part, on service documents that showed the Veteran worked as an operation room specialist in Saudi Arabia in support of Operation Desert Shield/Desert Storm.  The Veteran's work assignment exposed her to intense work conditions where she witnessed, gangrenous wounds, burns, and amputations, which led to her PTSD.
 
The Board finds that, because additional and relevant service department records were received that existed at the time of prior RO adjudication in June 2003, the claim should have been readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (effective prior to September 6, 2006).  Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later, since 38 C.F.R. § 3.156(c) (effective prior to September 6, 2006) is applicable.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  In Vigil, as in this case, the applicability of 38 C.F.R. § 3.156(c) effective prior to September 6, 2006, was at issue, and the Court's holding in Vigil specifically apply to the version of 38 C.F.R. § 3.156(c) effective prior to September 6, 2006. 

The Board finds that the evidence supports assigning an earlier effective date of March 5, 2001, for the grant of service connection for PTSD.  Having reviewed the record evidence, the Board finds that, in assigning the effective date for service connection for PTSD of September 26, 2005, the RO did not consider 38 C.F.R. 3.156(c).  There is highly probative and competent medical evidence to support finding that the Veteran's PTSD date back to March 5, 2001, the date of her original service connection claim.  Specifically, VA treatment records dated in February 2001 show that the Veteran had a diagnosis of PTSD at the time of her initial claim for service connection. 

Given the forgoing, the Board finds that the appropriate effective date for service connection for PTSD is March 5, 2001, the date of the original service connection claim.  See 38 C.F.R. § 3.156(c) (as effective prior to September 6, 2006); Vigil, 22 Vet. App. at 63; 38 U.S.C.A. 5110(a).  Because the Veteran filed her original service connection claim more than one year after the date of discharge from active service, there are no exceptions under which an effective date earlier than March 5, 2001, may be assigned.  Id.







	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.

An effective date of March 5, 2001, for service connection for PTSD is granted. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


